DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Line 5, “node controller if configured to” should be --node controller is configured to--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hutson (US 2018/0024570).

Regarding independent claim 1:
Hutson discloses an assembly comprising:
a gimbal (111, 112, and/or 113);
a sensor (541 and/or 542) mounted on the gimbal (as seen in Fig 5); and

wherein the assembly is configured to be attached and removed from the vehicle ([0086]-[0087]).

Regarding claim 2:
The discussion above regarding claim 1 is relied upon.
Hutson discloses the controller configured to control the gimbal ([0042]).

Regarding claim 3:
The discussion above regarding claim 2 is relied upon.
Hutson discloses the controller configured to detach and control another gimbal (components are detachable for replacement/maintenance, and the controller controls gimbals, as noted above, thus the device is “configured”).

Regarding claim 4:
The discussion above regarding claim 1 is relied upon.
Hutson discloses the controller configured to control the sensor ([0057]; [0066]; [0076]).

Regarding claim 5:
The discussion above regarding claim 1 is relied upon.
Hutson discloses the sensor mounted directly on the gimbal (as seen in Fig 4).

The discussion above regarding claim 1 is relied upon.
The claims further limits a feature that is outside the scope of the claim and not actively present, i.e. the vehicle, and as Huston discloses the assembly, the claim is met.
However, it is further noted that Huston specifies use on UAVs (e.g. Fig 7).

Regarding claims 7, 8, and 10:
The discussion above regarding claim 6 is relied upon.
The claims only recite the capabilities of the controller. Hutson discloses a controller for controlling UAVs and sensors, and is thus configured for such uses.

Regarding claim 9:
The discussion above regarding claim 6 is relied upon.
Hutson discloses drivers (“flight control rules”) for differing UAVs ([0056]).

Regarding claims 11 and 12:
The discussion above regarding claim 6 is relied upon.
Hutson discloses an interface ([0042]-[0043]) and control of the UAV via software ([0062]; [0063]; [0090]), which is capable of receiving a flight plan ([0062] notes data “useful in navigation” may be received, which may include flight plans).

Regarding claim 13:
The discussion above regarding claim 1 is relied upon.


Regarding claim 14:
The discussion above regarding claim 1 is relied upon.
Hutson discloses the controller and sensor mounted on the gimbal (as noted above) and wired electrical connections between the controller and sensor not passing through slip rings ([0042]-[0043] indicate wired connection relative to an alternative use of slip rings).

Regarding claim 15:
The discussion above regarding claim 1 is relied upon.
Hutson disclose Hutson discloses the gimbal mounted on the controller (due to relativity, the mounting of one component upon another is equivalent to the mounting of the other on the one) and the controller configured to mechanically connect to the vehicle (via attachment of the assembly).

Regarding claims 16 and 18:
The discussion above regarding claim 1 is relied upon.
Hutson discloses an interface via which the gimbal and controller are mechanically connected, and electrical connectors for electrically connecting the gimbal to the controller and to the vehicle ([0042]-[0043]).

Regarding claim 17:
The discussion above regarding claim 1 is relied upon.


Regarding claim 19:
The discussion above regarding claim 1 is relied upon.
Hutson discloses a base (131) for suspending the controller and mechanically connecting to the vehicle (the outermost gimbal support arm would be connected to the vehicle, as seen in e.g. Figs 1 and 7A).

Response to Arguments
Applicant's arguments filed 6 January 2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Hutson does not disclose a controller configured to wirelessly receive a flight plan, Hutson discloses in [0043] and [0062] that the controller may wireless transmit/receive data ([0047] notes that the gimbal processor 520 is a component of control 150) which may include data “useful in navigation.” Since flight plans are indicators of a route to be taken, these would qualify as “navigation” data, which may be received by the controller.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W Sanderson whose telephone number is (571)272-6337.  The examiner can normally be reached on M 6-12, T-F 6-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/JOSEPH W SANDERSON/            Primary Examiner, Art Unit 3619